Citation Nr: 9900945	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-44 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

Entitlement to an increased rating for residuals of a gunshot 
wound of the right flank with a defect in underlying fascia 
and a herniation of muscle, currently evaluated as 40 percent 
disabling.  

Entitlement to an increased rating for residuals of abdominal 
stab wounds, including postoperative residuals of 
perforations of the jejunum and transverse colon, peritoneal 
adhesions, and intestinal obstruction, with gastritis, 
currently evaluated as 30 percent disabling.  

Entitlement to an increased rating for residuals of a gunshot 
wound of the left flank, currently evaluated as 10 percent 
disabling.  

Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently evaluated as 
10 percent disabling.  

Entitlement to an increased (compensable) rating for 
hemorrhoids.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


REMAND

The veteran had active service from July 1943 to July 1945.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in June 1996.  

In June 1997, the Board Remanded the case to the RO for 
further development of the record and for the RO to consider 
additional issues raised by the veteran in conjunction with 
his appeal.  First, the Board noted that the veteran 
maintained in his substantive appeal that service-connected 
disabilities could have contributed to the cerebrovascular 
accident (CVA) that he sustained in 1995.  The Board 
construed the veterans comments as raising a claim for 
secondary service connection.  That issue was referred to the 
RO for appropriate consideration.  Second, the Board also 
indicated that, although a single 30 percent rating covering 
damage to the abdominal wall (presumably that due to stab 
wounds and that caused by surgical intervention) and 
perforations of the jejunum and transverse colon, peritoneal 
adhesions, intestinal obstruction, and gastritis, separate 
ratings for muscle damage and scarring might be appropriate.  
In addition, the Board pointed to the veterans 
representatives argument that reductions in ratings 
implemented in May 1948 were done so erroneously and without 
proper notice to the veteran.  The Board notes that the 
secondary service connection issue and the claim of error are 
inextricably intertwined with the issues currently before the 
Board and that they must be adjudicated prior to the Boards 
rendering a final appellate determination as to the other 
issues currently on appeal.  The record does not reflect that 
the RO has considered any of the above issues.  

The Board also pointed to findings reported in the record, 
indicating that the veteran sustained a compound, comminuted 
fracture of the transverse process of T12 and a fracture of 
the spinous process of L2.  The Boards Remand requested that 
an examiner should report the degree of functional impairment 
of the spine due to the gunshot wound injury, including 
comment as to whether the veteran has any deformity of any 
vertebra (distinguishing, if possible debility due to injury 
sustained in April 1955 as noted by the veteran in a March 
1956 statement).  The record does not show that the December 
1997 examiner addressed the question of vertebral deformity 
or impairment attributable thereto.  It is noted that x-ray 
films of the lumbar spine in December 1997 were interpreted 
to show flattening of the vertebra bodies of L1 and L2; 
however, there was no opinion by the examiner as to whether 
this constituted a deformity of a vertebral body due to the 
gunshot wound.  Also, the record is not entirely clear as to 
which of the spinal muscles were affected by the gunshot 
wound.  Entry of the bullet along the left costal margin and 
fracture of a thoracic vertebra suggest damage to thoracic 
spine muscles, and the point of exit in the upper lumbar area 
to the right of the third lumbar vertebra suggest damage to 
lumbar spinal muscles.  If both were affected, then special 
rules apply regarding rating of muscle disabilities in the 
same anatomical location.  See 38 C.F.R. § 4.55.  In July 
1997, VA revised the regulatory criteria for evaluating 
disabilities due to muscle injury, including § 4.55.  The 
record does not indicate, however, that the RO has considered 
the applicability of either the old or the revised provisions 
of that section.  Moreover, the record contains references to 
tenderness of the back scar, as well as stiffness of the 
underlying tissue, disabilities which, if present and found 
to cause impairment of function different from that due to 
muscle damage, may be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259, (1994).  The effect on motion of the 
lumbar spine and any deformity of a vertebra, if any, must 
also be well documented prior to final appellate review.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).  Those 
points, although discussed in the Boards Remand, have not 
been addressed by the RO.  

The Boards Remand noted that the significance of findings of 
two wounds in the left flank noted in service records and the 
April 1946 VA examination may not be overlooked.  Although 
disability due to the second wound may have been evaluated 
along with a right upper quadrant stab wound, consideration 
must nevertheless be given to any independent effect this 
second left flank wound has on function.  While the second 
wound was described as being due to a stab wound, more recent 
VA x-ray studies done in April 1996 include findings 
heretofore unmentioneda metallic or opaque foreign body 
over the left lower lung field.  Whether this suggests a 
second gunshot or fragment wound with a retained bullet or 
fragment cannot be determined by the Board.  However, if an 
examiner should opine that the retained foreign body is the 
result of an in-service wound, analysis of the degree of 
disability caused by such a wound may change depending on its 
location and effect on muscle.  See 38 C.F.R. § 4.56.  The 
December 1997 VA examiner stated that evaluation of the 
effects of the left flank wound was extremely difficult 
because of the veterans stroke that left him aphasic, 
although the examiner did not indicate how the veterans 
aphasia hampered his evaluation of functional impairment due 
to the injury.  Moreover, the examiner did not comment on the 
presence of or impairment due to any retained fragment.  

Turning to the veterans claim for a TDIU, the Board notes 
that United States Court of Veterans Appeals (Court) held in 
Friscia v. Brown, 7 Vet. App. 294 (1995), that the Board has 
a duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellants 
service-connected disability has on his ability to work.  
The record does not indicate that the December 1997 VA 
examiner, or any other recent examiner, provided such an 
opinion regarding the veterans various service-connected 
disabilities.  

Finally, a recent decision of the Courts held that where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as portions of the Boards June 1997 
Remand were not completed by the RO or the VA examiner, the 
veterans appeal is not yet ready for final appellate 
consideration.  

Therefore, this case must again be REMANDED for the following 
additional actions:  

1.  The veteran should be given an 
opportunity to supplement the record and 
to identify all sources of treatment for 
any disability at issue.  The RO should 
assist the veteran in this endeavor by 
seeking copies of all records from the 
sources identified by the veteran.

2.  The veteran should then be scheduled 
for an examination by an orthopedic 
specialist.  After reviewing the entire 
file, including evidence obtained 
pursuant to paragraph 1 above, the 
examiner should provide a full 
description of the pertinent symptoms and 
clinical findings concerning the 
veterans service-connected 
musculoskeletal disabilities and, in 
particular, should address the following:  

a.  whether muscles of the dorsal 
spine or lumbar spine or both were 
affected by the right flank gunshot 
wound; 

b.  the degree of functional 
impairment of the spine due to the 
right flank gunshot wound injury, 
including comment as to whether the 
veteran has any deformity of a 
vertebral body due to gunshot wound, 
with specific reference being made to 
L1 and L2 (distinguishing, if 
possible, debility due to injury 
sustained in April 1955 as noted by 
the veteran in a March 1956 
statement);

c.  the degree of functional 
impairment due to left flank wounds, 
including an opinion as to the exact 
muscle group(s) affected and an 
opinion as to whether the retained 
foreign body was due to in-service 
injury, and if so, which muscle group 
was affected;

d.  the degree of impairment due to 
scarring caused by each service-
connected wound as well as the 
in-service surgery (for instance, 
whether there is tenderness, pain, 
limitation of function, etc., beyond 
what is caused by the underlying 
muscle damage);

e.  the effect that each of the 
veterans service-connected 
musculoskeletal disabilities has on 
his ability to work.  

All tests necessary to providing the 
requested information should be 
conducted, including examination of all 
functions affected by the muscle groups 
identified by the examiner as having been 
damaged, such as any joint disability and 
range of motion impairment due to muscle 
damage.  An examination to determine the 
degree of disability due to residuals of 
a right fibula fracture should also be 
conducted.  All functional impairments, 
such as caused by pain, weakness, 
incoordination, etc., should be specified 
in terms of additional loss of range of 
motion, if feasible.  All findings, 
opinions, and bases therefor should be 
set forth in detail.

3.  The veteran should also be scheduled 
for an examination by a gastrointestinal 
specialist.  After reviewing the entire 
file, including evidence obtained 
pursuant to paragraph 1 above, each 
service-connected gastrointestinal 
disability and its associated symptoms 
should be described in detail, including 
the frequency and severity of each.  All 
tests necessary to providing the 
requested information should be 
conducted.  The examiner should also 
provide an opinion on what effect the 
veterans service-connected hemorrhoids 
and residuals of stab wounds to the 
abdomen each has on his ability to work.  
All findings, opinions and bases therefor 
should be set forth in detail.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained pursuant to 
instructions listed above and should 
review the record to ensure that the 
additional development requested by the 
Board has been properly completed, taking 
any required remedial action.  

5.  The RO should adjudicate the claim 
for service connection for residuals of a 
CVA as secondary to service-connected 
disabilities, the claim of error in the 
May 1948 rating decision, and a claim for 
separate ratings for muscle damage and 
scarring due to the service-connected 
abdominal stab wounds and the veteran 
should be provided with notice of the 
decision and of his appellate rights.  If 
he files a notice of disagreement with 
respect to any adverse determination, the 
usual appellate procedures should be 
instituted.  As for claims for increased 
ratings and TDIU, the RO should again 
review those claims and consideration 
should be given to both the old and 
revised criteria for rating muscle 
injuries, including 38 C.F.R. § 4.55, 
4.56.  Ratings should be based on 
application of the criteria most 
favorable to the veteran.  A supplemental 
statement of the case should then be 
issued if any benefit sought by the 
veteran is not fully granted.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
